DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  group I comprising claims 1 – 7 in the reply filed on 12/1/2021 is acknowledged. Claims 8 – 14 are rejoined. Claims 15 – 20 were canceled, and new claims 21 – 26 were added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 14 and 21 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 14 and 21 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

Regarding claim 8, this claim does not positively recite how each of the device components are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 8 merely lists each of the device components. Claim 8 does not positively recite how the bio-sensing device, sensing film portion and temperature-sensing device are structurally arranged or connected.
Regarding claim 21, this claim does not positively recite how each of the device components are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 21 merely lists each of the device components. Claim 21 does not positively recite how the bio-sensing device, sensing film portion and temperature-sensing device are structurally arranged or connected.
In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01). 
Allowable Subject Matter
Claims 1 – 14 and 21 – 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, the cited prior art neither teaches nor fairly suggests an integrated circuit comprising: a plurality of sensing pixels, each sensing pixel of the plurality of sensing pixels comprising: a sensing film portion; a bio-sensing device and a first switching device coupled in series between a reference voltage node and a first signal path; and a temperature-sensing device and a second switching device coupled in series between the reference voltage node and a second signal path, wherein the bio-sensing device is configured to generate a bio-sensing signal responsive to an electrical characteristic of the sensing film portion, and the temperature-sensing device is configured to generate a temperature- sensing signal responsive to a temperature of the sensing film portion.
Regarding claim 21, the cited prior art neither teaches nor fairly suggests an integrated circuit comprising: a plurality of sensing pixels, each sensing pixel of the plurality of sensing pixels comprising: a sensing film portion positioned over a silicon layer; a bio-sensing device and a first switching device coupled in series between a reference voltage node and a first signal path; and a temperature-sensing device and a second switching device coupled in series between the reference voltage node and a second signal path, wherein each of the bio-sensing device, the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796